Case: 2:18-cv-01565-GCS-EPD Doc #: 60 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 712

aor
ie

  

EAE EEE
IN THE UNITED STATES DISTRICT COURT Pear
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION OCT 24 AMI: 4]
oP yghy | Me ty ni
AUTEN Biss SAY

Jeffrey D. Mann, et al

Plaintiffs-Appellants Case No. 2:18 cv fedenly COLUMBHS

-Vs- Judge George C. Smith

Ohio Dept. of Rehab. & Corr. Chief Magistrate Deavers
et al
Defendants-Appellants

OH

NOTICE OF APPEAL

Now come plaintiff-Appellants Jeffrey D. Mann, John T. Bragg,
and Eric Pastrano, pro se in the above entitled cause, and respectfully
give notice of their intent to Appeal the judgements of this court,
specifically Order by Judge George C. Smith on 7/24/19 (#52) and
Judgement on 7/25/19 (#53) partial dismissal, and Order 9/25/19 (58)
and Judgement 9/26/19 (#59) dismissing the case in its entirety, As
well as plaintiff's Motion for Relief from Judgement.To the United
States Court of Appeals for the Sixth CIrcuit.

Respectfully Submitted,

Leth tLe 2
Sprrey D. Mann, #A283— 016
Pp qintift— Appellant, in pro se

        
   
  
  
 

All Plaintiff-~Appellants at:
Grafton Corr, Inst.

2500 S. Avon-Belden Rd.
Grafton, Ohio 44044

 

 
 

o, #A 655-761
-Appellant, in pro se

CERTIFICATE OF SERVICE

This is to certify that a true copy of the foregoing was sent to
Mindy A. Worley, Asst. Ohio Att. General, at 150 E. Gay Street,
Columbus, Ohio 43215 via regular U.S. Mail on thisagday of October, 2019.

KA yr Mann
aintiff-Appellant, in pro se
Case: 2:18-cv-01565-GCS-EPD Doc #: 60 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 713

J. Ma ted tae baby eg bade fg tAp EEL gag Rf egg E Ee g Hefty felt O02 S282 STS
2500 South Avon-Belden’ Rd.
Grafton, Ohio 44044

Joseph P. Kinneary U.S. Courthouse
85 Marconi Blvd.
Columbus, Ohio 43215

Clerk of Courts

  
